239 U.S. 655
36 S.Ct. 167
60 L.Ed. 488
ST. LOUIS & SAN FRANCISCO RAILROAD COMPANY Appellant,v.PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 92.  ATCHISON, TOPEKA, & SANTA FE RAILWAY COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 93.  ST. LOUIS SOUTHWESTERN RAILWAY COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 94.  CHICAGO, ROCK ISLAND, & PACIFIC RAILWAY  COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 95.  ST. LOUIS, KANSAS CITY, & COLORADO RAILROAD  COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 96.  KANSAS CITY SOUTHERN RAILWAY COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 97.  MISSOURI PACIFIC PAILWAY COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 98.  ST. LOUIS, IRON MOUNTAIN, & SOUTHERN RAILWAY  COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 99.  MISSOURI, KANSAS, & TEXAS RAILWAY COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 100.  CHICAGO, BURLINGTON, & QUINCY RAILROAD  COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 101.  CHICAGO, MILWAUKEE, & ST. PAUL RAILWAY  COMPANY, Appellant,  v.  PURBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 102.  CHICAGO & ALTON RAILROAD COMPANY, Appellant,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI et al.  NO 103.
Nos. 92-103.
Supreme Court of the United States
November 29, 1915

1
Messrs. Frank Hagerman and Edward J. White for appellants.


2
Messrs. John T. Barker and William G. Busby for appellees.


3
Dismissed with costs, on motion of counsel for the appellant.